DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019, and 11/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 11/12/2019 are deemed acceptable for examination.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claims 1-16 are found to be directed toward an Apparatus, claims 17-20 are found to be directed toward a method.
	Step 2A Prong One: Judicial Exception? Yes. Claim 1 recites “determine probabilities of an actual presence or absence of the obstacle, and for each of one or more obstacle categories, based on the received real-time data set and an a priori data set corresponding to the given location as a subset of the one or more a priori data sets corresponding to the working area”, “generate an output corresponding to at least a most likely of the determined probabilities”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting “data storage comprising one or more a priori data sets corresponding to a working area”, “one or more obstacle sensors”, and “a controller communicatively linked” which are understood as a general purpose computing device or sensor performing their generic task, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. As a simplistic example, one could compare images and determine if an obstacle is present. Further one could generate an output based on the determination. While the calculations of the limitations could be complex, there is nothing in the claims that requires the complexity beyond the performance of the human mind.
	Step 2A Prong Two: Integrated into a practical application? No. The claim also recites additional elements of “receive a real-time data set from the one or more obstacle sensors corresponding to a detected presence or absence of an obstacle at a given location within the working area”, this mere data gathering is understood as insignificant extra solution activity. The claim also recites additional elements of “data storage comprising one or more a priori data sets corresponding to a working area”, and “a controller communicatively linked” which are understood as a general purpose computing device or sensor performing their generic task, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also recites additional elements of  “one or more obstacle sensors”, which analyzed under Step 2A Prong Two is understood as generic sensor for collecting data performing its normal role of collecting data which is considered insignificant extra solution activity. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept. The claims generically recite receiving of data by a computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Claims 2-11 recite “integrate the real-time data set or data derived therefrom into the data storage to generate a new one or more a priori data sets”, “monitor movements of one or more moveable work vehicle components comprising at least one of the work implements”, “update one or more of the one or more a priori data sets with data categorizing an obstacle at a location within the working area based on a predetermined sequence of movement for the one or more work vehicle components”, “categorize one or more of the first obstacle and the second obstacle as either a transient obstacle or a permanent obstacle”, “predict a work vehicle route based on monitored vehicle movement”, “define an obstacle detection area as a subset of the work area corresponding to the predicted work vehicle route, and to dynamically limit a priori data retrieval and processing with respect to a subset of the data storage based on the defined obstacle detection area”, “restrict subsequent determination of probabilities of the detected presence or absence of the obstacle only to transient obstacles”, “highlight one or more predicted obstacles and associated categories based on the output from the controller”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. Further limitations merely refine the data of the abstract idea or data gathering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data, use of known parts to provide their known functions of gathering data, do not provide an inventive concept.

	Claims 12-20 are substantially similar to claims 1-11 above, and therefore rejected under §101 for the same reasons.
	
	Examiner suggests an additional limitation to claim 11, such as “and regulate the associated work vehicle component based on the at least on control signal” may overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20140035775 A1), hereinafter Zeng, in view of Fujimoto et al. (US 20160120095 A1), hereinafter Fujimoto.

Regarding claim 1, Zeng teach self-propelled work vehicle [[having one or more work implements for working a terrain]], the work vehicle comprising:
	one or more obstacle sensors ([0014] “The system 10 includes a radar device 12 and an imaging system 14”);
	data storage comprising one or more a priori data sets corresponding to a working area ([0019] “The identified features output from the fusion module 24 are input to a classifier 34, such as a logical classifier. [0023] “a posterior probability of the cell (o) being occupied is determined based on the following formula p(o=1|k, f, m) where evidence r is a feature sensed in the radar signal, f is a vision feature extracted from a respective cell, and m is a feature derived from motion flow””); and 
	a controller communicatively linked to [[the one or more work implements]] (Fig. 1; 36 “active safety devices or active safety systems 36 which use the identification of objects for vehicle active safety applications that include, but are not limited to, driver alert notification such as forward collision warning systems, autonomous or semi-autonomous collision avoidance systems, collision preparedness systems, and collision mitigation systems”), the one or more obstacle sensors (Fig. 1; 12 radar), and the data storage (Fig.1; 34 classifier), and configured to receive a real-time data set from the one or more obstacle sensors corresponding to a detected presence or absence of an obstacle at a given location within the working area Fig. 1; 36 “active safety devices or active safety systems 36 which use the identification of objects for vehicle active safety applications that include, but are not limited to, driver alert notification such as forward collision warning systems, autonomous or semi-autonomous collision avoidance systems, collision preparedness systems, and collision mitigation systems”), determine probabilities of an actual presence or absence of the obstacle ([0023] “The logistic classifier determines a posterior probability of each respective cell being occupied by cooperatively analyzing both the radar parameters of the cell and the image parameters of the cell”), and for each of one or more obstacle categories, based on the received real-time data set and an a priori data set corresponding to the given location as a subset of the one or more a priori data sets corresponding to the working area ([0028] “FIG. 4 illustrates a feature having a determined posterior probability P.sub.t-1,c(o=1|x) at time instance t-1. FIG. 5 illustrates the feature where motion compensation and temporal compensation is applied to determine the probability P.sub.t,c(o=1|x) of the feature at time instance t”), and
	generate an output ([0021] “The output from the classifier 34 is provided to active safety devices or active safety systems 36 which use the identification of objects for vehicle active safety applications that include, but are not limited to, driver alert notification such as forward collision warning systems, autonomous or semi-autonomous collision avoidance systems, collision preparedness systems, and collision mitigation systems”) corresponding to at least a most likely of the determined probabilities ([0023] “a posterior probability of the cell (o) being occupied is determined based on the following formula p(o=1|k, f, m) where evidence r is a feature sensed in the radar signal, f is a vision feature extracted from a respective cell, and m is a feature derived from motion flow”.

	Zeng does not teach work vehicle having one or more work implements for working a terrain, and a controller communicatively linked to the one or more work implements.

(Fig. 2), and a controller communicatively linked to the one or more work implements ([0009] “a work vehicle that …, the work/driving parameter includes a work control parameter that relates to a working operation and a non-working operation with respect to the work implements”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the work vehicle for tiling soil as taught by Fujimoto as the vehicle of Zeng. One of ordinary skill in the art would have been motivated “to realize such non-simple work traveling with a conventional system for performing work and traveling on work ground with a large area using predetermined traveling-system operations and work-system operations” (Fujimoto [0003]).

Regarding claim 2, Zeng in view of Fujimoto teaches the work vehicle of claim 11. Zeng teaches wherein the controller is further configured to integrate the real-time data set or data derived therefrom into the data storage to generate a new one or more a priori data sets ([0027] compares sample data over time, therefore data from previous time is used a data set against current time).

Regarding claim 9, Zeng in view of Fujimoto teaches the work vehicle of claim 1. Zeng teaches wherein the output is provided to a user interface located in or on the [[work]] vehicle ([0021] “The output from the classifier 34 is provided to active safety devices or active safety systems 36 which use the identification of objects for vehicle active safety applications that include, but are not limited to, driver alert notification such as forward collision warning systems, autonomous or semi-autonomous collision avoidance systems, collision preparedness systems, and collision mitigation systems”).

Regarding claim 11, Zeng in view of Fujimoto teaches the work vehicle of claim 1. Zeng teaches wherein the output includes at least one control signal provided to one or more of a vehicle steering control unit ([0021] “The output from the classifier 34 is provided to active safety devices or active safety systems 36 which use the identification of objects for vehicle active safety applications that include, but are not limited to, driver alert notification such as forward collision warning systems, autonomous or semi-autonomous collision avoidance systems, collision preparedness systems, and collision mitigation systems”), a vehicle implement positioning control unit, and a vehicle drive control unit, for regulation of associated work vehicle components.

Claim 17 is performing a method of the system of claim 1. The limitations are substantially the same therefore rejected for the same reasons.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Fujimoto and Sasaki (US 20170301107 A1).

Regarding claim 10, Zeng in view of Fujimoto teaches the work vehicle of claim 9.
	Zeng in view of Fujimoto does not teach wherein the user interface is configured to highlight one or more predicted obstacles and associated categories based on the output from the controller.

	Sasaki teaches wherein the user interface is configured to highlight one or more predicted obstacles and associated categories based on the output from the controller ([0106] “A configuration of an in-vehicle display system …” [0110] “at least one object is classified into a group different from the remaining objects by the classification unit 123, different formats of highlighting in the highlight image 102 for the at least one object and the remaining objects”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have highlight the objects and associated classification as taught by Sasaki in outputting the obstacle information of Zeng in view of Fujimoto. One of ordinary skill in the art would have been motivated “to appropriately classify, with respect to the objects which are to be highlighted separately for each group, the objects which should be visually recognized separately and the objects which should be visually recognized together” (Sasaki [0014]).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Fujimoto and Takata et al. (US 20210254314 A1), hereinafter Takata.

Claim 12 is a system comprising a server network communicatively linked to a plurality of self-propelled vehicles (taught by Takata Fig. 1, and [0034] “Work vehicles 1 and 1A and terminal device 3 are communicatively connected to server device 2 via a network 5”), each of the self-propelled vehicles as a vehicle of claim 1. The remaining limitations are substantially the same as claim 1, therefore rejected for the same reasons.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668